04/06/2020



                                                                                            Case Number: DA 20-0130




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0130

IN RE THE MARRIAGE OF:

TARA BOZO,

             Petitioner and Appellee,
                                                      ORDER OF MEDIATOR APPOINTMENT
      and

IRA VASGAARD,

             Respondent and Appellant.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT David Andrew Lord, whose name appears next on the
list of attorneys desiring appointment as mediators for Domestic Relations appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this April 6, 2020.




                                           Bowen Greenwood, Clerk of the Supreme Court

c:     Jamie J. McKittrick, Dwight J. Schulte, David Andrew Lord